Citation Nr: 1428303	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-46 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right hip.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease (DJD) of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2011 rating decisions, which denied the Veteran's claims for increased ratings.  

In May 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript has been associated with the file.

This case was previously before the Board in July 2012, at which time the Board remanded the claim for further evidentiary development.  The case has now been returned to the Board for further appellate action.  

In April 2014, the Veteran submitted additional evidence directly to the Board, comprised of VA outpatient treatment records.  As this evidence was accompanied by a waiver of initial consideration by the RO (as the Agency of Original Jurisdiction (AOJ)), the Board hereby accepts it into the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

During his May 2012 Board hearing, the Veteran contended that he was unemployed, at least partially as a result of his of his service-connected disabilities.  Thus, the Board finds that the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has thus been added as an additional subject for current appellate consideration.

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right hip has been manifested throughout this appeal by limitation of motion with internal rotation to 10 degrees, extension to 5 degrees, flexion limited by pain, and weekly flare ups resulting in an altered gait; there is no competent evidence of ankylosis, a flail joint, or impairment of the femur.

2.  The Veteran's left knee is productive of moderate recurrent subluxation or lateral instability and dislocated left knee cartilage, with frequent symptoms of "locking," pain and effusion into the knee joint; there is no competent evidence of ankylosis, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  

3.  The Veteran's degenerative joint disease of the right knee has been manifested throughout the period on appeal by pain and limited range of motion with markedly inhibited ability to stand walk and sit, as well as dislocated semilunar cartilage with frequent episodes of locking and pain; there is no competent evidence of ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip based on limitation of rotation are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5253 (2013).

2.  The criteria are met for a separate rating of 10 percent for degenerative joint disease of the right hip based on limitation of extension.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5251 (2013).

3.  The criteria are met for a separate rating of 10 percent, but no higher, for degenerative joint disease of the right hip based on limitation of flexion.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5252 (2013).

4.  The criteria are met for a disability rating of 20 percent, but no higher, for left knee chondromalacia, based on moderate recurrent subluxation or instability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013).

5.  The criteria are met for assignment of a separate 20 percent evaluation for dislocated left knee cartilage.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2013).

6.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5253 (2013).

7.  The criteria are met for assignment of a separate 20 percent evaluation for dislocated right knee cartilage.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

With regard to the Veteran's right knee and right hip claims, the Veteran was provided with the relevant notice and information in a May 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, an August 2009 letter notified the Veteran of the evidence necessary to substantiate an initial increased rating claim and included the specific diagnostic criteria used to rate the Veteran's claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The claims were subsequently readjudicated in a May 2009 statement of the case and a September 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  With regard to his left knee claim, VA satisfied its duty to notify by issuing a notice letter in November 2010, so before initial adjudication of that claim, that advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.

The Veteran's service treatment records, VA treatment records, reports of VA examination, private treatment records identified by the Veteran, and lay statements in his claim have been associated with the claims file, including records the Board requested in its July 2012 remand, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  In this regard, the Board, in its July 2012 Remand, instructed the RO to obtain additional records of VA treatment, including specifically records from the Providence VAMC, dated from October 2011 forward, and from the Jamaica Plain VAMC, dated from May 2008 forward, as well as a copy of notes from a December 2010 orthopedic consultation with A.R., M.D.  The RO obtained a portion of the requested records; however, records from the Jamaica Plain VAMC dated in May 2008, and notes of the December 2010 orthopedic consultation with A.R., M.D. were not located.  The RO issued a memorandum for the file in December 2012 making a formal finding of unavailability of the Veteran's service treatment records. The memorandum sets forth the pertinent efforts that were made to obtain these records and concludes that these efforts were exhaustive and that further efforts to obtain the missing service treatment records would be futile.  See 38 C.F.R. §3.159(c) (providing that VA may discontinue its attempts to obtain Federal records on the Veteran's behalf, including service department records, if it concludes that further efforts to obtain them would be futile).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided VA Compensation and Pension examinations of his right hip, right knee, and left knee in May 2009, February 2011, November 2011, and December 2012 to determine the ongoing severity of these service-connected conditions.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected disorders.  Since the most recent December 2012 VA orthopedic examination, the Veteran has not alleged a significant worsening of his right hip, right knee, or left knee disabilities.  Neither he nor his representative has challenged the adequacy of the December 2012 examination.  Thus, the December 2012 examination report is adequate for rating purposes and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, to the extent that any of the previous examinations were not sufficient, any deficiency has since been cured by the December 2012 VA orthopedic examination.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

A.  Right Hip Arthritis

By way of history, the record shows that the Veteran was granted service connection and assigned a 10 percent disability rating pursuant to Diagnostic Codes 5003-5253 for right hip arthritis based on limitation of rotation, effective April 1, 1996.  38 C.F.R. §§ 4.59, 4.71a, DCs 5003 (degenerative arthritis) and 5253 (limitation of rotation of the thigh).  Specifically, the 10 percent was awarded on the basis that the Veteran could not toe out more than 15 degrees.

The Veteran's right hip DJD has been rated as 10 percent disabling under diagnostic code (DC) 5003-5253.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

According to DC 5003, degenerative arthritis is to be rated on the basis of limitation of motion under the DC for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Additionally, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code related to limitation of motion, a rating of 10 percent may be assigned where there is X-ray evidence of arthritis combined with limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

The applicable Diagnostic Codes for limitation of motion of the hip are 38 C.F.R. § 4.71a, DCs 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.7, Plate II.  A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (DC 5251); or where flexion is limited to 45 degrees (DC 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, DC 5253.

Turning to the evidence of record, the Veteran underwent VA hip examinations in May 2009, November 2011, and December 2012, as previously indicated.  During the first, the examiner found the Veteran's right hip flexion to be from 0 to 120 degrees, his extension to be from 0 to 20 degrees, his adduction to be from 0 to 20 degrees, and his abduction to be from 0 to 40 degrees.  External rotation was to 50 degrees.  The examiner noted discomfort on flexion, and "severe discomfort" on external rotation, but no ankylosis.  The May 2009 VA examiner stated that the Veteran's right hip arthritis was productive of mild functional impairment.  

During the second VA hip examination in November 2011, the examiner indicated that the Veteran had limitation of right hip flexion to 80 degrees, with evidence of painful motion.  Additionally, the examiner found that the Veteran had extension to 0 degrees.  The examiner noted no signification limitation of abduction, no ankylosis, and no additional limitation of motion after repetitive use.  With regard to functional limitations, the examiner found that the Veteran's right hip arthritis is productive of pain on movement and interference with sitting, standing, and weight-bearing.  

On his most recent VA examination in December 2012, the Veteran's right hip flexion was to 90 degrees with evidence of painful motion.  His right hip extension ended at greater than 5 degrees, with objective evidence of pain beginning at 5 degrees.  The examiner noted no signification limitation of abduction, no ankylosis, and no additional limitation of motion after repetitive use.  The examiner noted that the Veteran's right hip DJD impacts his ability to work, because it renders him unable to sit or stand for long periods of time.  

A January 2014 VA Orthopedic Surgery Outpatient Note reflects internal rotation of the Veteran's right hip to 10 degrees, and external rotation to 15 degrees. 

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating higher than 10 percent under DC 5253.  Under Diagnostic Code 5253, a higher 20 percent rating is assigned for abduction in the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  At no point during the pendency of this appeal has the Veteran's right hip disability been productive of limitation of abduction of the thigh with motion lost beyond 10 degrees.  See, e.g., May 2009 VA Orthopedic Examination; November 2011 VA Orthopedic Examination; December 2012 VA Orthopedic Examination.  Moreover, there is no indication that the Veteran's reported pain and functional limitation caused by his right-hip arthritis further limits his abduction, as the VA examiners noted no additional limitation of range of motion after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 43.  Therefore, the Board finds that the Veteran's right hip DJD warrants no more than the 10 percent evaluation currently assigned under DC 5253.  

However, based on the evidence of record, the Board finds that the Veteran is entitled to separate 10 percent ratings under DC 5251 based on his right hip extension limited to 5 degrees and under DC 5252 due to his painful right hip flexion.  See 38 C.F.R. § 4.71a.  See also 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  

In December 2012, the examiner found that extension ended at greater than 5 degrees.  Thus, the Board finds that, for the entire period on appeal, the Veteran is entitled to a 10 percent rating under DC 5251 based on limitation of extension, which is the maximum schedular rating available based on limitation of extension.  See 38 C.F.R. § 4.71a; see also Johnston v. Brown, 10 Vet. App. 80 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant).

Regarding limitation of flexion of his right hip, the Board acknowledges that there is no range of motion testing of record evidencing flexion of the right hip to 45 degrees or less.  See, e.g., May 2009 VA Orthopedic Examination (reflecting flexion to 120 degrees with "discomfort" on motion); November 2011 VA Orthopedic Examination (reflecting flexion to 80 degrees with evidence of pain on motion); December 2012 VA Orthopedic Examination (reflecting flexion to 90 degrees with evidence of pain on motion).  However, painful flexion has been established by VA orthopedic examination.  See, e.g., May 2009 VA Orthopedic Examination; November 2011 VA Orthopedic Examination.  Moreover, it has been noted that the Veteran has weekly flare ups, aggravated by the use of stairs, during which he walks with an altered gait.  See, e.g., November 2011 VA Orthopedic Examination; December 2012 VA Orthopedic Examination.  The Veteran is both competent and credible in reporting these symptoms.  Given his functional impairment on flexion of his right hip, including as due to additional associated symptoms during flare-ups, the Board finds that the criteria for a 10 percent rating based on limitation of flexion are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  However, the assignment of a 20 percent rating is not in order as there has been no evidence of flexion limited to 30 degrees demonstrated at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board is cognizant that the assignment of multiple ratings based on the same symptoms or manifestations constitutes prohibited pyramiding.  38 C.F.R. § 4.14.  However, here, the Board finds that the assignment of separate ratings based on limitation of extension, flexion, and rotation of the right hip under Diagnostic Codes 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  In this regard, separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259 (1994). Here this key consideration has been met, in that limitation of extension, flexion, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected left hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (providing that separate ratings may be assigned for disability of the same joint where Veteran has both limitation of flexion and limitation of extension of same leg).

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the right hip or evidence that his right hip arthritis is manifested by pathology such as femur fracture or flail joint; therefore, ratings under Codes 5250, 5254, or 5255 are not appropriate at any time during the rating period.  See 38 C.F.R. § 4.71a.

In sum, the Board finds that, although the Veteran is not entitled to a rating higher than 10 percent for his service-connected right hip arthritis under DC 5253, for the entire period on appeal, he is entitled to additional separate 10 percent ratings for his right hip disorder based upon limitation of extension under DC 5251 and based upon limitation flexion under DC 5252.  See 38 C.F.R. §§ 4.71a.  See also Hart, 21 Vet. App. at 509-510.

B.  Knee Disabilities

Diagnostic Codes relevant to knee disabilities include 5003, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Under Diagnostic Code 5257, other knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.  38 C.F.R. § 4.71a.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that DC 5257 is not predicated on loss of range of motion).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a

Diagnostic Code 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.  Id.  
 
Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  Id.  

Also, Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Id.  

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  Moreover, VAOPGCPREC 23-97 held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

(i)  Left Knee Chondromalacia

The Veteran's left knee chondromalacia is in receipt of a 10 percent evaluation under DC 5257, pertaining to recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Based on the evidence of record, the Board finds that the Veteran's left knee disorder most closely approximates the criteria for a 20 percent rating based on moderate impairment of the knee and medical evidence of subluxation.  See 38 C.F.R. § 4.71a, DC 5257.  In this regard, an April 2011 MRI Report describes the Veteran's left knee subluxation, noting specifically that his "[t]ibia has also subluxed slightly laterally and anteriorly relative to the femur."  Further, the Veteran's need for a left knee brace and use of a cane is well documented in the record.  See November 2010 Primary Care Note (reflecting the issuance of a left knee brace); May 2012 Board Hearing Testimony (describing the Veteran's use of knee braces and a cane); December 2012 VA Orthopedic Examination (reflecting constant use of bilateral knee braces and occasional use of a cane).  The record also reflects the Veteran's limitations with regard standing, walking, and sitting for long periods of time, in addition to his history of left knee surgery.  See February 2011 VA Orthopedic Examination Report (showing multiple left knee Arthroscopic procedures and reflecting limitation of standing to no more than a few minutes and walking to no more than a few yards); December 2012 VA Orthopedic Examination (reporting a history of left knee surgery and a current inability to sit or stand for significant periods of time).  Thus, given the radiologic evidence of subluxation of his left knee, and considering his impairment of ambulation, including his marked inability to remain standing or seated for significant periods of time, the Board finds that the criteria for a 20 percent rating under DC 5257 for the entire period on appeal are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See, too, Hart, 21 Vet. App. at 509-510.

The preponderance of the evidence, however, weighs against the assignment of a 30 percent rating for severe impairment under DC 5257, as there have been no clinical findings of instability of the knee on examination during the pendency of this claim, and the Veteran's left knee tibial subluxation is slight.  In this regard, VA examinations of the left knee performed in May 2009, February 2011, November 2011, and December 2012 all show that the Veteran's left knee stability was found to be normal on testing.  Moreover, the April 2011 MRI Report identifying the subluxed left tibia notes that any such subluxation is slight.  Because the objective clinical findings of record throughout the pendency of this claim show no instability and only slight subluxation of the left knee, the Veteran's left knee disability more nearly approximates the criteria for a 20 percent rating due to moderate instability based on his reported symptoms.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5257.

A separate 20 percent rating is also warranted for the Veteran's left knee disability under DC 5258, which concerns dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Here, a May 2011 VA Orthopedic Surgery Note reflects degeneration and tearing of the left meniscus with joint effusion, synovial thickening and osteochondromatosis.  See also February 2011 VA Orthopedic Examination Report (showing a left knee pathology that includes effusion); March 2014 VA Radiology Report (reflecting a small left knee effusion).  Moreover, the record shows consistent complaints of left knee locking.  See, e.g., April 2011 MRI Report (reflecting a clinical history of left knee locking); May 2012 Board Hearing Testimony (describing locking of both knees); December 2012 VA Orthopedic Examination Report (showing complaints of "occasional" locking of the left knee).  Therefore, the Board finds that, for the entire period on appeal, the criteria for a separate 20 percent rating under DC 5258 are met.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban, 6 Vet. App. 259.  As these symptoms do not necessarily overlap with instability of the knee or limitation of motion, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

In considering the applicability of diagnostic codes regarding limitation of motion that may also be separately rated, the Board notes that the Veteran is in receipt of a 10 percent rating for traumatic arthritis of the left knee under DC 5010 based on limited and/or painful motion, effective as of January 23, 1996.  38 C.F.R. § 4.71a.  The issue of entitlement to an increased rating for arthritis of the left knee with limitation of motion is not on appeal before the Board.  

There is no evidence suggesting that the Veteran has had ankylosis of the knee, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim. Thus, DC's 5256, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.

(ii)  Right Knee Degenerative Joint Disease

The RO has evaluated the service-connected right knee DJD at 20 percent under 38 C.F.R. § 4.71a, DC 5003-5261, pertaining to degenerative arthritis, rated on the provisions regarding limitation of leg extension.  See 38 C.F.R. § 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.).

Based on the evidence of record, the Board finds that the Veteran's right knee DJD does not warrant a rating higher than 20 percent based on limitation of motion.  In this regard, as set forth in detail above, DC 5003, pertaining to degenerative arthritis, refers the rater to the codes pertaining to limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5260, 5261.  The Veteran's worst range of motion measurements for his right knee taken during the pendency of this claim, including measurements taken after repetitions, show flexion limited to 70 degrees, and no limitation of extension.  See May 2009 VA Orthopedic Examination (reflecting that "the knee could be fully flexed 0-130 degrees four times with no pain, weakness, fatigue, or lack of endurance, and that it was "fully extended three times"  without pain or functional limitation); November 2010 VA Outpatient Orthopedic Note (showing that the Veteran was "unable to flex past 90 [degrees] actively secondary to pain"); February 2011 VA Orthopedic Examination (showing normal extension and flexion to 60 degrees with pain on motion but no additional limitation after repetitions); November 2011 VA Orthopedic Examination (reflecting no limitation of extension of the right knee and flexion to 100 degrees, with evidence of pain beginning at 100 degrees, and limited to 80 degrees, with evidence of pain beginning at 80 degrees, after three repetitions); December 2012 VA Orthopedic Examination (showing no limitation of extension of the right knee and flexion to 70 degrees with no additional limitation after repetitions).  Under the DCs pertaining to limitation of motion, 5260 and 5261, none of the available measurements meet the criteria for a compensable rating, let alone warrant a rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  

The Veteran's knee disability is, however, productive of additional functional limitation beyond what is reflected in his range of motion measurements.  Specifically, the record reflects reports of severe, chronic pain, as well as limitations with regard standing, walking, and sitting for long periods of time associated with his right knee.  See, e.g., September 2010 VA Orthopedic Surgery Outpatient Note (noting that the Veteran's right knee is worse with activity, especially when climbing stairs); September 2010 VA Primary Care Note (reflecting complaints of chronic daily pain rated at 8 out of 10); February 2011 VA Orthopedic Examination (finding right knee crepitus, weakness, guarding, pain at rest, and grinding); May 2012 Board Hearing Transcript (describing limitations associated with ambulating and siting); December 2012 VA Orthopedic Examination Report (reflecting flare ups occurring daily during which he is not able to walk far and unable to drive for more than 15 minutes).  The Veteran's right knee additionally requires constant use of a "heavy" brace.  See August 2009 VA Physical Therapy Consultation (noting that the Veteran was fitted for a right "lateral unloader brace"); March 2010 VA Orthopedic Surgery Attending Note (reflecting that the Veteran has a "heavy hinged brace").  These associated functional limitations, however, are contemplated by the 20 percent rating currently assigned his Right knee DJD, especially considering that his limitation of motion has not risen to a compensable level at any point during the pendency of this claim.  See 38 C.F.R. §§  4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  Thus, since the Veteran's current 20 percent rating under DC 5003-5261 recognizes that his knee joint is affected by arthritis productive of painful movement and resulting in additional limitation of motion on repeated use and associated functional impairment including as due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, a rating in excess of the 20 percent currently assigned is not warranted under DCs 5003, 5010, 5260, or 5261 at any point during the pendency of this appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See, too, Hart, 21 Vet. App. at 509-510.

However, the Board is assigning a separate 20 percent rating under DC 5258, which concerns dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  In this regard, a September 2010 MRI of the right knee found the right meniscus to be "quite truncated and displaced laterally."  Additionally, the remaining portion of the right meniscus showed diffuse increased signal consistent with degeneration and tearing.  Also, there was diffuse thinning and irregularity of the articular cartilage with multiple focal chondral defects and a moderate sized joint effusion.  See also November 2010 VA Orthopedic Surgery Outpatient Note (noting that an X-ray revealed a suprapatellar effusion); March 2014 VA Radiology Report (reflecting a small right knee effusion).  Moreover, the Veteran has credibly reported episodes of right knee locking, alternatively describing his right knee symptoms as locking, popping, buckling, catching, and giving way.  See, e.g., April 2010 VA Orthopedic Surgery Outpatient Note (reflecting complaints of right knee popping and buckling); July 2010 VA Orthopedic Surgery Attending Note (noting that the Veteran reports his knee "catches" at times); November 2010 Orthopedic Surgery Note (reflecting reported "locking/giving way" of the right knee); May 2011 VA Orthopedic Surgery Outpatient Note (reflecting "intermittent locking" of the knees); May 2012 Board Hearing Testimony (describing locking of both knees); December 2012 VA Orthopedic Examination Report (showing complaints frequent locking and giving out on the right side).  Therefore, given the displacement and degeneration of the cartilage in the Veteran's right knee and his documented effusions, and given his credible complaints of locking, the Board finds that the criteria for a separate 20 percent rating under DC 5258 are met for the entire period on appeal.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban, 6 Vet. App. 259.  As these symptoms do not necessarily overlap with limitation of motion, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

A separate rating for the Veteran's right knee DJD under DC 5257 for recurrent subluxation or instability is not warranted, however.  In this regard, there is no objective evidence of subluxation or instability of the right knee, as there have been no clinical findings of instability or subluxation of the right knee on examination at any point during the pendency of this claim.  VA examinations of the right knee performed in May 2009, February 2011, November 2011, and December 2012 all show that the Veteran's right knee was found to be stable on objective testing, and no subluxation of the right knee has been noted.  Moreover, outpatient treatment notes dated in June 2009, November 2010, May 2011, and January 2014 specifically note that the Veteran's right knee is stable and without laxity.  Based on the foregoing, while the evidence of record reveals that the Veteran described what he termed "instability," the objective medical evidence shows that the Veteran's right knee is stable.  Moreover, to the extent that the Veteran's right knee locks and buckles, this symptomatology is specifically contemplated by the 20 percent rating assigned to the Veteran under DC 5258, based as it is on his reported frequent episodes of locking, popping, buckling, and giving way.  See 38 C.F.R. § 4.14.  Accordingly, a separate rating for instability or subluxation under DC 5257 is not warranted in this case.  

Moreover, there is no evidence suggesting that the Veteran has had ankylosis of the knee, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim. Thus, DC's 5256, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.

C.  Extraschedular Consideration

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's right hip DJD is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including limitation of motion and pain. These symptoms and functional limitations are also contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5003, 5010, 5251, 5252, and 5253, which provide for compensation for arthritis and painful and limited motion.  See 38 C.F.R. § 4.71a.  Additionally, the Veteran's left knee chondromalacia and right knee DJD are also manifested by symptoms and functional impairment expressly addressed by the rating criteria, including pain, limited motion, instability, locking, effusion, and flare-ups resulting in difficulty sitting, standing, and walking.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5003, 5010, 5257, 5258, 5260, and 5661, which provide for compensation for arthritis, instability, dislocated semilunar cartilage with frequent episodes of locking and effusion, and painful and limited motion.  See 38 C.F.R. § 4.71a.  Thus, a comparison of the Veteran's right hip and left and right knee disorders with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards," especially considering that the Veteran does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.

Accordingly, the Board finds that the schedular rating criteria adequately address his disabilities, and referral for extraschedular consideration is not warranted.  Id.  


ORDER

Entitlement to a rating in excess of 10 percent for limitation of rotation due to service-connected right hip degenerative joint disease is denied

Entitlement to a separate rating of 10 percent, but no higher, for limitation of extension due to service-connected right hip degenerative joint disease is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a separate rating of 10 percent, but no higher, for limitation of flexion due to service-connected right hip degenerative joint disease is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating of 20 percent, but no higher, for left knee chondromalacia based on moderate recurrent subluxation or lateral instability is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a separate rating of 20 percent for dislocated left knee cartilage is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating greater than 20 percent for degenerative joint disease of the right knee is denied.

Entitlement to a separate 20 percent rating for dislocated left knee cartilage is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, remand is required for further development of the Veteran's TDIU claim.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As alluded to above, the Veteran testified in May 2012 that he is currently unemployed at least partially as a result of his service-connected disabilities.  Specifically, he stated that he took an early retirement in part because of his service-connected conditions, and, given the manifestations of his service connected disabilities, he questioned whether he would currently be able to work.

Based on this statement, the Board finds that a claim for a TDIU has been raised by the record.  In this regard, in Rice v. Shinseki, 22 Vet. App. at 453-54, the Court determined that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative VCAA notice regarding his TDIU claim.  Include a VA Form 21-8940 Application for Increased Compensation Based on Unemployability for him to fill out and submit.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2013.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to obtain an opinion on whether it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, including his right knee degenerative joint disease, left knee traumatic arthritis, left knee chondromalacia, right and left hip degenerative joint disease, lumbar spine degenerative joint disease with intervertebral disc syndrome, right and left lower extremity radiculopathy, as well as his now service-connected dislocated cartilage of both the right and left knees, and right hip limitation of extension and limitation of flexion, in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The examiner should consider the Veteran's statement that he took early retirement from his postal service job due to his service-connected disabilities.  

Consideration also must be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete explanatory rationale, that is, with medical explanation or citation to the record, is to be provided for all opinions offered.

To this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

4.  After completion of the above, and any additional notice or development deemed necessary, adjudicate the TDIU claim at issue.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


